IN THE SUPREME COURT OF THE STATE OF DELAWARE

     EDWARD I. DUGAN,1                          §
                                                §   No. 124, 2018
            Respondent Below-                   §
            Appellant,                          §
                                                §   Court Below—Family Court
            v.                                  §   of the State of Delaware,
                                                §   in and for New Castle County
     YOLANDA LUCILLE SAGET,                     §   File No. CN16-02507
                                                §   Petition No. 16-10649
            Petitioner Below-                   §
            Appellee.                           §

                               Submitted: September 7, 2018
                                Decided: November 7, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                       ORDER

         Upon consideration of the parties’ briefs and the record below, it

appears to the Court that:

         (1)     The appellant, Edward Dugan (“Father”), filed this appeal from

the Family Court’s order dated February 9, 2018, awarding the parties’ joint

custody of their two children but giving primary residential custody to

Yolanda Lucille Saget (“Mother”) and granting Mother’s petition to relocate

with the children to Canada, where Father and Mother both have citizenship.

We find no merit to the appeal. Accordingly, we affirm.



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      (2)    Mother is a citizen of Taiwan and Canada. Father is a citizen of

Turkey and Canada. They were married in 2013 in Canada and moved to the

United States in 2014 as a result of Father’s job. Father obtained legal resident

status under a work visa. Mother’s legal resident status was obtained under a

dependent visa. The parties have a daughter, born May 1, 2014, and a son,

born September 16, 2015. They separated in April 2016. In the same month,

Mother filed for a protection from abuse (“PFA”) order, which resulted in the

entry of a PFA order by consent. The parties were divorced in November

2016. As a result of their divorce, Mother was required to seek legal residency

in the United States under a different visa.

      (3)    In December 2016, the Family Court held a hearing on Mother’s

petition for custody of the children and her request to relocate. At the time of

the hearing, Mother had a pending application for a tourist visa. If granted,

the tourist visa would allow Mother to stay in the United States for another

six months, but it would not permit her to get a job. As a result of the

testimony and evidence presented at the hearing, the Family Court, in an

interim order dated February 20, 2017, awarded the parties joint custody of

their children, with primary residential custody to Mother. The Family Court

denied Mother’s petition to relocate without prejudice and indicated its intent

to hold a review hearing within six months. The Family Court held that if



                                       2
Mother’s visa application was denied or she was otherwise in danger of

deportation, she could file a motion with the Family Court before the review

hearing.

       (4)     The Family Court held the review hearing over two days on

October 4, 2017 and November 20, 2017. Mother and Father appeared and

were represented by counsel at both days of the hearing. The Family Court

heard testimony from both parties and multiple other witnesses, including Dr.

Samuel Romirowsky, who testified regarding a custody evaluation that he had

conducted. Among other things, Dr. Romirowsky opined that Father had

established a bond with the children that would not be broken if Mother were

permitted to move and Father could not maintain regular weekly visitation

with them.

       (5)     On February 9, 2018, the Family Court issued a 29-page letter

opinion detailing the evidence and testimony and its factual findings relevant

to the best interest factors that the court was required to consider under 13

Del. C. § 722,2 as well as the factors it was permitted to consider under the


2
 The best interest factors include: (i) the wishes of the parents regarding the child's custody
and residential arrangements; (ii) the wishes of the child regarding her custodians and
residential arrangements; (iii) the interaction and interrelationship of the child with her
parents, grandparents, siblings, persons cohabitating in the relationship of husband and
wife with a parent of the child, and any other residents of the household or persons who
may significantly affect the child's best interests; (iv) the child's adjustment to her home,
school, and community; (v) the mental and physical health of all individuals involved; (vi)
past and present compliance by both parents with their rights and responsibilities to the


                                              3
Model Relocation Act.3 The Family Court concluded that it was in the

children’s best interests for Mother and Father to have joint custody, with

Mother having primary residential placement. The court further concluded

that it was in the children’s best interests that Mother be permitted to relocate

with them back to Canada. Until their daughter reached school age, the

Family Court awarded Father visitation with the children on an eight-week

off/two-week on schedule, with additional visitation permitted during the

eight-week off period if Father traveled to Canada (where he owns a

condominium) to visit them. The Family Court’s order, among other things,

also laid out a visitation schedule if Father chose to relocate back to Canada.

       (6)     Father argues on appeal that the Family Court proceedings

violated his right to substantive due process, the Family Court failed to give




child under 13 Del. C. § 701; (vii) evidence of domestic violence; and (viii) the criminal
history of any party or any resident of the household. 13 Del. C. §722.
3
  Potter v. Branson, 2005 WL 1403823, at *2 (Del. June 13, 2005) (holding the Family
Court has discretion to consider additional factors like the Model Relocation Act factors as
long as it considers the mandated Section 722 factors). The Model Relocation Act factors
include: (i) the nature, quality, extent of involvement and duration of relationship of the
child with each parent; (ii) the age, developmental stage, needs of the child, and the likely
impact the relocation will have on the child's physical, educational, and emotional
development; (iii) the feasibility of preserving the child's relationship with the non-
custodial parent; (iv) the child's preference, considering age and maturity level; (v) whether
there is an established pattern of the person seeking relocation either to promote or thwart
the child's relation with the other parent; (vi) whether the relocation of the child will
enhance the general quality of life for both the party seeking the relocation and the child,
including but not limited to financial, emotional, or educational opportunity (including
cultural opportunities and access to extended family); (vii) the reasons for seeking
relocation; and (vii) any other factor affecting the interest of the child.


                                              4
“special weight” to Father’s wishes regarding custody, the Family Court gave

preference to Mother’s testimony “without a clear thought process,” and the

Family Court’s decision reflects that a double standard was applied to Father

and was the result of judicial misconduct.

       (7)    Our review of a Family Court order extends to the facts and the

law as well as to the inferences and deductions made by the trial judge.4 If

the Family Court has correctly applied the law, our standard of review is

abuse of discretion.5 Although we have a duty to review the sufficiency of

the evidence and to test the propriety of the trial court’s factual findings, we

will not overturn those findings unless they are unsupported by the record or

are clearly wrong.6 When the determination of facts turns on a question of the

credibility and the acceptance or rejection of the testimony of witnesses

appearing before the trial court, we will not substitute our opinion for that of

the trier of fact.7

       (8)    After careful consideration of the parties’ respective positions on

appeal and after a thorough review of the record, the Court has determined

that this appeal should be affirmed on the basis of the Family Court's well-




4
  Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).
5
  Jones v. Lang, 591 A.2d 185, 186 (Del. 1991).
6
  Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d at 1204.
7
  Id.


                                           5
reasoned decision dated February 9, 2018. The record does not support

Father’s contentions that he was denied due process or that the Family Court’s

decision was the result of bias or misconduct. It is clear that the trial judge

considered all of the evidence under the appropriate legal standards and that

its findings of fact are supported by the record. The Family Court did not err

or abuse its discretion in determining that shared custody was in the best

interests of the children, with Mother having primary residential placement,

and in granting Mother’s request to relocate with the children to Canada.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                             Justice




                                      6